The defendant claims that the remark of the court was prejudicial and rendered the trial unfair. But as it was conditional in form, and as it was not even the statement of a fact, it could have conveyed no information to the jury as to the reliability of medical theories advanced by the medical witnesses. The court in effect said that he did not know whether much information could be derived from medical books — a statement which was plainly immaterial and harmless. Dow v. Electric Co., 68 N.H. 59. *Page 247 
Whether other passengers had complained to the defendant of having been injured in the accident, or whether any of them had made claims for damages against the defendant on account of such injuries, were matters collateral to the main issue, and the evidence bearing thereon may have been properly excluded on the ground of remoteness. Kendall v. Flanders, 72 N.H. 11.
Exceptions overruled.
All concurred.